Citation Nr: 0620790	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-33 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for sinusitis and 
allergic rhinitis, currently evaluated as 10 percent 
disabling.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for vision problems 
claimed as due to computer use and a blow to the head.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for chronic low back 
disorder (claimed as low back pain).  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for chronic bilateral 
tendonitis of the legs and ankles.  

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had unverified active duty service from April 
1980 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In January 2003, the RO granted the claim of entitlement to 
an increased rating for sinusitis and allergic rhinitis and 
assigned a 10 percent disability rating, effective July 2002.  
The veteran appeals for a higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (an RO decision awarding...less than 
the maximum available benefit, does not abrogate the appeal).  

In January 2003, the RO also determined that the veteran did 
not submit new and material evidence to reopen the following 
claims: entitlement to service connection for visual problems 
due to computer use and an in-service head injury; 
entitlement to service connection for bilateral hearing loss; 
entitlement to service connection for residuals of a 
tonsillectomy; entitlement to service connection for low back 
pain; entitlement to service connection for tendonitis of the 
lower extremities (claimed as tendonitis of the legs and 
ankles); entitlement to service connection for hypersensitive 
urology condition; and entitlement to service connection for 
a dental condition.  

By correspondence, dated in March 2006, the veteran submitted 
written notice of his intent to withdraw the claim of 
entitlement to service connection for residuals of a 
tonsillectomy and the claim of entitlement to service 
connection for a hypertensive urology condition.  Therefore, 
these claims are not on appeal before the Board.  

In March 2006, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO construed the veteran's July 2002 statement as a claim 
to reopen the previously denied claims of entitlement to 
service connection and a claim of entitlement to an increased 
rating for sinusitis and allergic rhinitis.  

In September 2002, the veteran was provided with 
correspondence notifying him of the evidence necessary to 
substantiate his claims to reopen final claims of service 
connection.  The Board finds that the notice provided to the 
veteran was inadequate.

VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim is affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a VA decision determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, No. 04-
18, 2006 WL 1320743 ( Vet.App. March 31, 2006)

The September 2002 correspondence which notified the veteran 
of the general requirements of VCAA as it pertains to the 
previously denied claims of entitlement to service connection 
for vision problems, bilateral hearing loss, low back pain, 
tendonitis of the legs and ankles, and entitlement to service 
connection for a dental condition, did not provide the 
veteran with notice of the type of evidence that was 
necessary to fulfill that element which was found to be 
deficient in the prior final denial.  Therefore, the claims 
to reopen the previously disallowed claims of entitlement to 
service connection must be remanded to provide the veteran 
with proper notice.  

The Board points out that the September 2002 correspondence 
completely failed to address the claim of entitlement to an 
increased rating for sinusitis and allergic rhinitis.  In 
this regard, the Board finds that the notice letter dated in 
September 2002 did not comply with the specific notification 
requirements of Quartucciov. Principi, 16 Vet.App.183 (2002) 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to the claims that he might have); and 
Charles v. Principi, 16 Vet.App. 370 (2002) (identifying the 
document that satisfies VCAA notice).  Therefore, the claim 
of entitlement to an increased rating for sinusitis and 
allergic rhinitis must be remanded to provide the veteran 
with proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

A review of the claims file shows that the veteran has not 
been provided with information regarding the disability 
rating and the effective date to be assigned in the event 
that the previously denied claims of entitlement to service 
connection are granted and/or in the event that a rating 
higher than 10 percent is granted for the service-connected 
disability of sinusitis and allergic rhinitis.  Therefore, in 
light of the foregoing, on remand the veteran must be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include proper notice of the 
requirements imposed by the recent developments in case law.  

The Board observes that in January 2003, the RO assigned a 10 
percent disability rating for sinusitis and allergic 
rhinitis, effective July 2002.  The veteran essentially 
maintains that the disability is more than 10 percent 
disabling.  During the March 2006 Travel Board hearing, the 
veteran testified that he suffers from recurring sinus 
infections, approximately every two to three months, and that 
he requires antibiotics for treatment.  A review of the 
claims file also reveals that the most recent VA examination 
for evaluation of sinusitis and allergic rhinitis was in 
December 2002.  The veteran should be scheduled for a VA 
examination to determine the current severity of his 
condition.  The veteran should also be given an opportunity 
to submit evidence of incapacitating episodes of sinusitis 
(one that requires bed rest and treatment by a physician), as 
well as evidence of non-incapacitating episodes.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Pertaining to the issues on appeal, 
please send the veteran a notice letter 
which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claims to reopen the previously 
disallowed service connection claims and 
the claim of entitlement an increased 
rating for sinusitis and allergic 
rhinitis, currently evaluated as 10 
percent disabling.  The notice letter 
should inform the veteran about the 
information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claims.  

To satisfy the notice requirements for 
the previously disallowed service 
connection claims, the notice letter must 
state the bases for the denial in the 
prior decision and describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.  The 
veteran should also be provided with 
notice of the elements necessary to 
establish the underlying claim of service 
connection.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  Specifically, 
the notice letter should include 
information regarding the disability 
rating and the effective date to be 
assigned in the event that the previously 
denied claims of entitlement to service 
connection are granted and/or in the 
event that a rating higher than 10 
percent is granted for sinusitis and 
allergic rhinitis.  

2.  Contact the veteran and invite him to 
identify medical records/treatment which 
tends to show that he has incapacitating 
episodes of sinusitis (requiring bed rest 
and treatment by a physician) and/or non-
incapacitating episodes of sinusitis.  If 
the veteran identifies such evidence, 
undertake the appropriate development 
action to obtain these records.  

3.  After the foregoing development 
action has been accomplished, schedule 
the veteran for VA examination to 
determine the nature and severity of the 
service-connected disability of sinusitis 
and allergic rhinitis.  The veteran's 
entire claims file and a copy of this 
REMAND must be made available to and 
reviewed by the examining physician.  
Following the examination, the examiner's 
examination report should address the 
following:

a)  State whether the veteran 
currently suffers from symptoms 
related to sinusitis and allergic 
rhinitis.  Detail the symptoms, if 
any, associated with sinusitis and 
allergic rhinitis.  

b)  State whether the veteran 
requires bed rest and treatment by a 
physician due to sinusitis.  If the 
answer is yes, state the frequency 
for which the veteran requires bed 
rest and treatment by a physician 
due to sinusitis.  

c)  State whether the veteran 
experiences sinusitis characterized 
by headaches, pain, and purulent 
discharge or crusting.  If the 
answer yes, state the frequency for 
which the veteran experiences 
sinusitis characterized by 
headaches, pain, and purulent 
discharge or crusting.  

Provide a complete rationale for any 
opinion(s) expressed.  

4.  Provide the veteran with adequate 
notice of the date and place of any 
requested and scheduled examination.  A 
copy of all notifications must be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on the claims.  

5.  Readjudicate these claims.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  

6.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


